USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 1 of 21

[PUBLISH]

In the

United States Court of Appeals
Hor the Eleventh Circuit

 

No. 20-13482

 

VANESSA ANDERSON,

individually and on behalf of a class of similarly situated persons,
Plaintiff-Appellant,
versus

WILCO LIFE INSURANCE COMPANY,

Defendant-Appellee.

 

Appeal from the United States District Court
for the Southern District of Georgia
D.C. Docket No. 1:19-cv-00008-JRH-BKE

 
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 2 of 21

2 Opinion of the Court 20-13482

Before NEWSOM, BRANCH, and LAGOA, Circuit Judges.
BRANCH, Circuit Judge:

Vanessa Anderson is the lead plaintiff in this putative class
action against her life insurance provider, Wilco Life Insurance
Company. She alleges that from 2011 to 2016, the company
breached the terms of her universal life insurance policy by
increasing her monthly rate for impermissible reasons. Her policy
provides for a “guaranteed maximum monthly cost of insurance
rate” (“guaranteed monthly rate”), which represents the maximum
rate Anderson can be charged in any given month, and a “current
monthly cost of insurance rate” (“current monthly rate”), which
represents the actual rate Anderson is charged. The guaranteed
monthly rate is calculated “based on” Anderson’s “age, sex, and
premium class.” The current monthly rate, by contrast, “will be
determined by the Company” but cannot exceed the guaranteed

monthly rate.

As a typical universal life insurance policy, Anderson’s policy
was a hybrid investment vehicle and life insurance policy. As her
policy aged, Wilco began to increase Anderson’s current monthly

rate sharply.! Accordingly, her policy’s accumulation value

 

! As explained below, Anderson argues that Wilco breached her policy by
improperly calculating her current monthly rate. She does not argue,
however, that these increased rates exceeded the maximum rate permitted by
the guaranteed monthly rate.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 3 of 21

20-13482 Opinion of the Court 3

(essentially the investment earnings from which Anderson could
cover her monthly payments) was wiped out, and Anderson failed
to make the monthly payments out-of-pocket. Her policy lapsed,
and Anderson sued. The district court dismissed her complaint,
finding that the “only . . . reasonable reading of the policy” was that
it gave Wilco discretion to set Anderson’s current monthly rate (as
long as that rate was less than the guaranteed monthly rate).

Anderson appealed.

Presumably seeking to have her policy reinstated—although
the exact parameters of the relief she seeks are far from clear—
Anderson argues on appeal that her policy is ambiguous and that it
should be construed in her favor. Anderson suggests that, so
construed, the policy required Wilco to base her current monthly
rate exclusively on her age, sex, and premium class (ie., the factors
associated with the guaranteed monthly rate).2 Wilco disagrees.
Citing the policy language stating that the current monthly rate
“will be determined by the Company,” Wilco argues that the
policy gives it discretion to set Anderson’s current monthly rate, so

long as it does not exceed the guaranteed maximum rate.

Our task in this appeal is to decide whether, as Wilco

suggests, these provisions grant Wilco discretion to set the current

 

2 As discussed below, it is unclear how this reading of the policy would benefit
Anderson. Wilco concedes that it could not increase the current monthly rate
above the guaranteed monthly rate, which is calculated based on age, sex, and
premium class—the exact same factors upon which Anderson wants Wilco to
calculate her current monthly rate.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 4 of 21

4 Opinion of the Court 20-13482

monthly rate (as long as it does not exceed the guaranteed monthly
rate), or if, instead, Wilco breached its contract with Anderson
because it was required to base the rate on Anderson’s sex, attained
age, and premium class. After careful review and with the benefit
of oral argument, we agree with the district court that the policy
unambiguously gave Wilco discretion to set Anderson’s current

monthly rate. Accordingly, we affirm.
I. Background
A. Factual Background

In 2001, Vanessa Anderson purchased a universal life
insurance policy from Wilco Life Insurance Company.? As we
explained in Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 920-21
(11th Cir. 2019) (“Anderson I’), “[uJniversal life insurance policies
are hybrid products that combine elements of life insurance with a
long-term investment savings component using market-based
yields.” We described the features of Anderson’s specific policy as

follows:

[Anderson’s] premiums are deposited into a
savings account, from which Wilco deducts certain
monthly expenses to pay for the life insurance portion
of the plan. The monthly deduction is comprised of

 

3 At the time Anderson purchased her policy, Wilco was doing business under
the name “Conseco Life Insurance Company.” Conseco changed its name to
Wilco in 2015. For clarity we use the name “Wilco” in this opinion.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 5 of 21

20-13482 Opinion of the Court 5

two elements: a cost of insurance (“COI”) charge and
a nominal monthly expense charge. . . .

The money held in the savings account is
called the policy’s “accumulation value,” and earns
interest at a guaranteed rate. For policies like
Anderson's, defendant Wilco promised to credit
interest on the policyholder’s accumulation value at a
guaranteed rate of 3% annually. The policyholder,
like Anderson, has the option of paying her monthly
premiums from external funds or from the policy’s
accumulation value. Ifa policy’s accumulation value
is insufficient to cover a monthly premium
deduction, the policy enters a grace period during
which the policyholder must pay a premium
sufficient to cover the deduction. If the policyholder
does not, the policy will lapse.

Id. at 921.

Starting with the 2011-2012 policy year, Wilco began to

increase the cost of Anderson’s policy sharply. Due to the

 

4 For example, according to Anderson’s complaint, Wilco increased her
annual cost of insurance from $397.70 for the 2010-2011 policy year to $578.54
for 2011-2012, a 45.47% increase. And between the 2013-2014 and 2014-2015
policy years, the annual cost of insurance payment went from $563.10 to
$695.31, a 23.48% increase.

And, as noted above, Anderson does not argue that these rates
exceeded the guaranteed monthly rate. As explained in more detail below,
she alleges only that Wilco failed to properly calculate the current monthly
rate.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 6 of 21

6 Opinion of the Court 20-13482

increased rates, the policy’s accumulation value quickly depleted,
and Anderson failed to cover the monthly cost of insurance out of

pocket. Consequently, her policy lapsed in 2017.

The core of the dispute on appeal is the proper
interpretation of the policy terms governing Anderson’s current

monthly rate and whether Wilco’s increases violated those terms.

There are three relevant policy provisions. The first is a
caption beneath the “Table of Guaranteed Monthly Cost of
Insurance Rates” on the “Policy Data Page” (the “Policy Data Page
caption”). As seen below, the Policy Data Page presents a table of
guaranteed, maximum monthly rates and states that the “actual
monthly cost of insurance rates will be determined by the company
based on the policy cost factors described in your policy” but would
never be “greater than those shown above [in the Table of

Guaranteed Monthly Rates].
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 7 of 21

20-13482 Opinion of the Court 7
POLICY DATA PAGE
TABLE OF GUARANTEED MONTHLY COST OF INSURANCE RATES
PER $1,000
ATTAINED POLICY RATE ATTAINED POLICY RATE
AGE YEAR AGE YEAR
42 01 07010 71 30 2.05420
43 02 08300 2 31 2.20830
44 03 09680 73 32 2.59080
45 04 11180 74 33 292750
46 0s 12640 75 4 3,30330
47 06 29420 76 35 3.71000
48 07 31420 77 36 4.14580
49 08 33670 78 37 4.61750
50 09 36170 79 38 5.14000
51 10 38920 30 30 5 73420
52 1 42080 81 40 6.41750
53 12 45580 82 41 7.20500
54 13 49170 33 42 8.09330
55 14 53000 84 43 9.07250
56 15 56830 85 44 10.13170
57 16 60580 36 45 11 26330
58 17 64330 87 46 12.46580
59 18 68580 3s 47 13.74000
60 19 73580 39 48 15.09580
61 20 79750 90 49 16.54420
62 21 $720 91 50 18.1830
63 22 9683092 51 19.87750
64 23 1.07420 93 32 21.94580
65 24 118830 94 33 24 60250
66 2s 130670 95 54 28.41830
67 26 142750 96 55 34 49000
68 27 1.55250 97 56 44.7000
69 28 1.69170 98 37 61 99670
70 29 1.85500 99 58 $3,33330

THE COST OF INSURANCE RATES SHOWN ABOVE ARE BASED ON THE
COMMISSIONER'S 1980 STANDARD ORDINARY MALE MORTALITY
TABLE, AGE LAST BIRTHDAY. ACTUAL MONTHLY COST OF
INSURANCE RATES WILL BE DETERMINED BY THE COMPANY BASED
ON THE POLICY COST FACTORS DESCRIBED IN YOUR POLICY.
HOWEVER, THE ACTUAL COST OF INSURANCE RATES WILL NOT BE
GREATER THAN THOSE SHOWN ABOVE.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 8 of 21

8 Opinion of the Court 20-13482

The second relevant policy term is the “Cost of Insurance”
provision, which provides a formula that Wilco must use to
calculate Anderson’s monthly cost of insurance. That provision is

reproduced below:

COST OF INSURANCE '
The monthly cost of insurance for the policy is catculated as (a) multiplied by the result of (b} minus (c) where:

a@ Monthly cost of insurartce rate as deseribed in the Cost of Insurance Rates section;
b. Insured’s death benefit at the beginning of the policy month divided by 1.0024663;
¢, Accumulation Value at the beginning of the the policy month.

Divide the result by $1,000.

The monthly cost of insurance for any optional benefits specified in a rider is shown in the Cost of Insurance
Schedule section of a Policy Data Page.

And third, the “Cost of Insurance Rates” provision, which is
cross-referenced in the cost formula, explains how the guaranteed
and current monthly rates are calculated:

COST OF INSURANCE RATES =
The guaranteed monthly ‘cost of insurance rates for the pollcy are based on the insured’s sex, attained age and

promiu class on the date of issue, Attained age means age on the prior policy anniversary except when this policy is
issued when it means age last birthday prior to policy date, These rates are shown on a Policy Data Page

Current monthly cost of insurance rates Will be determined by the Company, The current monthly cost of insurance
rates will not be greater than the guaranteed monthly cost of insurance rates which are listed on a Policy Data Page,

As seen above, the guaranteed monthly rate is “based on the
insured’s sex, attained age and premium class on the date of issue.”
And the current monthly rate “will be determined by the
Company.”

B. Procedural History

Anderson filed the underlying putative class action in state
court, alleging a breach of contract. She claimed that the increases
to her current monthly rate violated the insurance policy because

Wilco did not base them on the “policy cost factors,” namely sex,
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 9 of 21

20-13482 Opinion of the Court 9

age, and premium class status, which are listed in the guaranteed

monthly rate provision. *

Wilco timely removed the action to the United States
District Court for the Southern District of Georgia, alleging
diversity jurisdiction and subject-matter jurisdiction under the
Class Action Fairness Act (“CAFA”). The district court remanded
the case to state court for lack of subject-matter jurisdiction
because it found that Wilco had not shown that the amount-in-
controversy exceeded $5 million, per CAFA’s requirements. On
appeal, we reversed and vacated the remand order, holding that
there was subject-matter jurisdiction under CAFA because the
amount in controversy did, in fact, exceed $5 million. Anderson J,
943 F.3d at 925-27.

Wilco then filed a motion to dismiss for failure to state a
claim, arguing that Anderson misinterpreted the policy. Pointing
to the Cost of Insurance Rates provision, which sets forth the
current and guaranteed monthly rates, Wilco contended that the
policy gave it discretion to determine Anderson’s current monthly
rate so long it did not exceed the guaranteed monthly rate. Wilco
also argued that, even if Anderson was correct that the current
monthly rate must be based on sex, age, and premium class, the
phrase “based on” did not mean “exclusively based on,” as

Anderson asserted.

 

> Anderson’s theory is that Wilco raised her rates to recoup losses sustained
from mispricing certain insurance policies.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 10 of 21

10 Opinion of the Court 20-13482

In response, Anderson reiterated that the policy mandated
that Wilco calculate her current monthly rate “based on the policy
cost factors described in [the] policy,” which were only age, sex,
and premium class. The district court granted Wilco’s motion to
dismiss finding that the plain language of the policy supported
Wilco’s interpretation, which the court called “the

only .. . reasonable reading of the policy.”
Anderson timely appealed.
Il. Standard of Review

We review de novo a district court’s order granting a
motion to dismiss for failure to state a claim pursuant to Rule
12(b)(6). Lisk v. Lumber One Wood Preserving, LLC, 792 F.3d
1331, 1334 (11th Cir. 2015); Fed. R. Civ. P. 12(b)(6). Accordingly,
“[w]e take the factual allegations in the complaint as true and
construe them in the light most favorable to the plaintiffs.”
Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).
However, we are not required to accept the legal conclusions in
the complaint as true. /d; see also Ashcrott v. Iqbal, 556 U.S. 662,
678 (2009) (“[T]he tenet that a court must accept as true all of the
allegations contained in a complaint is inapplicable to legal

conclusions.”).

To avoid dismissal for failure to state a claim under Rule
12(b)(6), a complaint must contain sufficient factual matter that,
accepted as true, “state[s] a claim to relief that is plausible on its
face.” Igbal, 556 U.S. at 678 (quotation omitted); see also Fed. R.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 11 of 21

20-13482 Opinion of the Court 11

Civ. P. 12(b)(6). A claim for relief is facially plausible when it
contains “factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct
alleged.” Iqbal, 556 U.S. at 678.

Il. Discussion

This appeal requires us to make sense of the several
provisions governing the calculation of Anderson’s monthly cost of
insurance rate. Anderson contends that the policy is ambiguous as
to how the current monthly rate should be calculated and that it
should be construed in her favor. So construed, according to
Anderson, the policy establishes that Wilco may only calculate her
current monthly rate based on her age, sex, and premium class on
the date of issue. Wilco counters that the policy’s plain text is
unambiguous and that it gives Wilco discretion to set the current
monthly rate provided that the amount does not exceed the

guaranteed monthly rate. We agree with Wilco.°®

 

6 Anderson also alleged that Wilco breached the implied covenant of good
faith and fair dealing, and on appeal Wilco presents arguments about whether
Anderson properly stated that claim. However, the district court did not rule
on that issue below, and Anderson raises only the interpretive issue on appeal.
Thus, we do not consider those arguments. See Clark v. Coats & Clark, Inc.,
929 F.2d 604, 609 (11th Cir. 1991) (explaining the general rule that we do not
consider an issue not decided by the district court). In any event, Anderson’s
claim for breach of implied warranty cannot survive if there is no breach of
the insurance contract, so the interpretive question is dispositive.
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 12 of 21

12 Opinion of the Court 20-13482

Because the parties agree that Georgia law controls the
interpretation of Anderson’s policy, we assume that it does. See
Bahamas Sales Assoc., LLC v. Byers, 701 F.3d 1335, 1342 (11th Cir.
2012) (“If the parties litigate the case under the assumption that a
certain law applies, we will assume that law applies.”). Under
Georgia law, “[a]n insurance policy is a contract and subject to the
ordinary rules of contract construction.” Am. Strategic Ins. Corp.
v. Helm, 759 S.E.2d 563, 565 (Ga. Ct. App. 2014). The “cardinal”
interpretive rule is “to determine and carry out the intent of the
parties.” Ace Am. Ins. Co. v. Wattles Co., 930 F.3d 1240, 1252 (11th
Cir. 2019) (quotation omitted). “[Wyhen faced with a conflict over
coverage, a trial court must first determine, as a matter of law,
whether the relevant policy language is ambiguous.” Murphy v.
Ticor Title Ins. Co., 729 S.E.2d 21, 24 (Ga. Ct. App. 2012)
(quotation omitted) (alteration in original). “If the policy language
is clear and unambiguous, the contract must be enforced according
to its plain terms.” Ace Am. Ins. Co., 930 F.3d at 1252 (citing Bd.
of Comm ts of Crisp Cnty. v. City Comm Ts of City of Cordele, 727
S.E.2d 524, 527 (Ga. Ct. App. 2012)). But if an insurance policy is
ambiguous, “it is ‘construed strictly against the insurer / drafter and
in favor of the insured.” Jd (quoting Hurst v. Grange Mut. Cas.
Co., 470 S.E.2d 659, 663 (Ga. 1996)).

An insurance policy is ambiguous only “if its terms are
subject to more than one reasonable interpretation.” State Farm
Mut. Auto. Ins. Co. v. Staton, 685 S.E.2d 263, 265 (Ga. 2009)

(quotation omitted). Yet “a policy which is susceptible to two
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 13 of 21

20-13482 Opinion of the Court 13

reasonable meanings is not ambiguous if the trial court can resolve
the conflicting interpretations by applying the rules of contract
construction.” Ace Am. Ins. Co., 930 F.3d at 1253 (quoting
Murphy, 729 S.E.2d at 24); see also Rucker v. Columbia Nat'l Ins.
Co., 705 S.E.2d 270, 273 (Ga. App. 2010) (“[A] policy provision is
not ambiguous even though presenting a question of construction,
unless and until an application of the pertinent rules of construction
leaves it uncertain as to which of two or more possible meanings
represents the true intention of the parties.” (quotation omitted)).
Finally, we note that “ambiguity is not to be created by lifting a
clause or a portion of the contract out of context,” or by making
“hypercritical constructions,” and that the “natural, obvious
meaning is to be preferred over any curious, hidden meaning
which nothing but the exigency of a hard case and the ingenuity of
a trained and acute mind would discover.” Payne v. Middlesex Ins.
Co., 578 S.E.2d 470, 472 (Ga. Ct. App. 2003) (quotation omitted).

In this case, we must apply the aforementioned principles of
contract interpretation to determine whether Anderson’s policy
gave Wilco discretion to set her current monthly rate, or if, instead,
the company had to base that rate on certain policy cost factors.
For the reasons explained below, we hold that Anderson’s policy
unambiguously gives Wilco the discretion to set her current
monthly rate, so long as that rate does not exceed the guaranteed

monthly rate.

At issue is what, if anything, Wilco must consider when

setting Anderson’s current monthly rate. We look first to the
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 14 of 21

14 Opinion of the Court 20-13482

policy provision governing that rate, the Cost of Insurance Rates
provision, which reads: “[The current monthly rate] will be
determined by the Company,” and “will not be greater than the
guaranteed monthly [] rates which are listed on a Policy Data
Page.” This straightforward provision, which makes no mention
of cost factors, gives Wilco discretion to set Anderson’s current
monthly rate. See Hickman v. GEM Ins. Co., 299 F.3d 1208, 1213
(10th Cir. 2002) (holding that the phrase “as determined by the

Company” gave the insurer discretion to calculate expenses).

That Wilco had discretion to set Anderson’s current
monthly rate is confirmed by the other provisions in Anderson’s
policy. The policy construed as a whole plainly sets forth two
insurance rates: a guaranteed monthly rate based on the
enumerated factors (ie., age, sex, premium class) and the current
monthly rate. This dual-rate scheme is apparent throughout the
policy. Starting with the Policy Data Page caption, the policy
provides that the “actual” monthly rate “will be determined by the
company based on the policy cost factors described in your policy,”
but “will not be greater than” the rates shown in the table of
guaranteed monthly rates on that page. The Cost of Insurance
provision, in turn, explains that the cost of insurance is calculated,
in part, based on “the monthly cost of insurance rate as described
in the Cost of Insurance Rates section.” And finally, as discussed
above, the Cost of Insurance Rates section provides that, while the
guaranteed monthly rates “are based on the insured’s sex, attained

age and premium class on the date of issue” and “are shown on
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 15 of 21

20-13482 Opinion of the Court 15

[the] Policy Data Page,” the current monthly rate “will be
determined by the Company,” but “will not be greater than the
guaranteed monthly [] rates which are listed on a Policy Data
Page.” Taken together, these provisions demonstrate that Wilco
was required to calculated Anderson’s guaranteed monthly rate
based on her age, sex, and premium class, but that this rate was
distinct from the current monthly rate, which Wilco had discretion
to set at any level, so long as it did not exceed the guaranteed

monthly rate.

Anderson disagrees and points to the Policy Data Page
caption, which says that the actual monthly cost of insurance will
be determined by the company “based on the policy cost factors
described in your policy.” The problem, of course, is that the
policy never mentions policy cost factors in conjunction with the
current monthly rate. The only factors mentioned—the insured’s
sex, attained age, and premium class—telate to the calculation of

the guaranteed monthly rate.

To the extent that these provisions conflict—one promising
factors, the other not delivering any—the provision specific to
Anderson’s policy surely controls. The Policy Data Page caption
essentially says that the actual cost of insurance will be determined
by the company based on to-be-described policy cost factors. It
directs the reader to look to “your policy” for the specifics.
Looking to Anderson’s specific policy, the current monthly rate is
determined by the Company, with no mention of factors.

Although this is not a textbook “specific controls the general”
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 16 of 21

16 Opinion of the Court 20-13482

situation, see RadLAX Gateway Hotel, LLC v. Amalgamated Bank,
566 U.S. 639, 645 (noting that “[t]he general/specific canon is
perhaps most frequently applied to statutes in which a general
permission or prohibition is contradicted by a specific prohibition
or permission”), we cannot say that a provision merely previewing
something in the policy (4e., pointing to a future explanation of
how the monthly rate is calculated) should control over the policy
provision actually doing the thing previewed (ie., setting forth
how the current monthly rate is calculated). See Auto-Owners Ins.
Co. v. Barnes, 373 S.E.2d 217, 219 (Ga. App. 1988) (applying the
canon to competing policy provisions—one, a specific provision
about the type of property covered and the other, a general
statement about coverage in the declaration portion of the policy—
noting that “the language in the declarations [is] merely a general
statement as to the type of property covered by the policy, the
terms of coverage for which are set out specifically later in the
policy”). Accordingly, the specific provision about the current
monthly rate controls to the extent that the two provisions are

inconsistent.

Anderson disagrees with this reading of the policy and urges
us to hold that the policy is, at the very least, ambiguous, and,
therefore, that we must construe it against Wilco. Her ambiguity
argument centers around the interaction of the phrase “based on,”
in the Policy Data Page caption—“[a]ctual monthly Cost of
Insurance Rates will be determined by the company based on the

policy cost factors described in your policy’—with the Cost of
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 17 of 21

20-13482 Opinion of the Court 17

Insurance Rates provision. Citing cases from other courts that
have come to opposite conclusions about whether “based on”
conveys exclusivity (je, that an insurance company can only
consider the factors that follow the words “based on” in setting
monthly cost of insurance rates), Anderson argues that “because
the language is at least reasonably susceptible to [an exclusivity]
interpretation, the language must be construed against the insurer
and in favor of the insured under the applicable rules of
construction.” And construed in her favor, Anderson argues that
the policy requires “Wilco to determine her [current monthly rate]

based solely upon [the guaranteed monthly rate factors].”

Anderson’s argument about ambiguity is misplaced for
several reasons.’ First, although it is true that under Georgia law
an ambiguous policy is construed against the insured, as noted

above, even “[a] policy which is susceptible to two reasonable

 

7 In addition to the reasons discussed above, Anderson’s ambiguity argument
is unavailing because the insurance policies in the cases she cites, unlike
Anderson’s policy, provide that the monthly cost of insurance will be “based
on” a specific factor or set of factors. See Yue v. Conseco Life Ins. Co., No.
CV 08-1506 AHM, 2011 WL 210943, at *2 (C.D. Cal. Jan. 19, 2011)
(interpreting an insurance policy that provided that “[c]urrent monthly cost of
insurance rates will be determined by the Company based on its expectation
as to future mortality experience.” (emphasis removed)); Vogt v. State Farm
Life Ins. Co., 963 F.3d 753, 761 (8th Cir. 2020); Fleisher v. Phoenix Life Ins.
Co., 18 F. Supp.3d 456, 470 (S.D. N.Y. 2014); Dean v. United of Omaha Life
Ins. Co., No. CV 05-6067-GHK, 2007 WL, 7079558, at *2—3 (C.D. Cal. Aug. 27,
2007). In contrast, the provision of Anderson’s policy addressing the current
monthly rate says that the rate “will be determined by the Company.”
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 18 of 21

18 Opinion of the Court 20-13482

meanings is not ambiguous if the trial court can resolve the
conflicting interpretations by applying the rules of contract
construction.” See Ace Am. Ins. Co., 930 F.3d at 1252 (quoting
Murphy, 729 S.E.2d at 24); see also Staton, 685 S.E.2d at 265-66
(rejecting the Court of Appeals of Georgia’s holding that a policy
was ambiguous despite two plausible readings and applying the
rule of construction that the written or typed portion of a policy
controls over the preprinted portion to resolve the conflicting
interpretations). So even if Anderson did present a reasonable
alternative reading of the policy, we need not reflexively construe
the agreement in her favor. Instead, we first attempt to resolve the
conflicting interpretations by employing “the rules of contract
construction.” See Ace Am. Ins. Co., 930 F.3d at 1252. And, as
noted above, after applying those rules of construction, the policy

is not ambiguous.

Second, grafting the guaranteed monthly rate factors onto
the current monthly rate provision is untenable because it destroys
the guaranteed/current monthly rate distinction, cutting against
the plain meaning of the Cost of Insurance Rates provision and
even the Policy Data Page caption. The current monthly rate
provision simply does not mention any factors. (“Current monthly
cost of insurance rates will be determined by the Company.”). By
contrast, the guaranteed monthly rate provision lists the following
factors: sex, age, and premium class. The provisions thus set forth
two distinct rates—a current monthly rate and a guaranteed

monthly rate—with two distinct methods of calculation (Ze., one
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 19 of 21

20-13482 Opinion of the Court 19

as determined by the company and the other based on the
enumerated factors). Our reading gives meaning to this variation;
Anderson’s reading ignores it. See Nat Cas. Co. v. Ga. Sch. Bds.
Assn, 818 S.E.2d 250, 253 (Ga. 2018) (explaining that “a court is to
consider the insurance policy as a whole, and a preferred
construction will give effect to each provision, attempt to
harmonize the provisions with each other, and not render any of

the policy provisions meaningless or mere surplusage”).

Third, and relatedly, Anderson’s proposed interpretation of
the policy—ie., that Wilco must calculate her current monthly rate
exclusively based on her age, sex, and premium class—would
render much of the Cost of Insurance Rates provision superfluous
because the guaranteed and current monthly rates would be
calculated in the exact same way. See id. (“[A] court is to consider
the insurance policy as a whole, and ...not render any of the
policy provisions meaningless or mere surplusage”). Reading the
policy to require Wilco to base the current monthly rate
exclusively on the guaranteed monthly rate factors renders the
phrase “will be determined by the Company” meaningless because
the insured’s age, sex, and premium class, not the company’s
discretion, would determine the current monthly rate. Moreover,
the entire guaranteed monthly rate provision would be
superfluous because the current and guaranteed monthly rates
would be the same (ie, both rates would be based on “the

insured’s sex, attained age and premium class on the date of
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 20 of 21

20 Opinion of the Court 20-13482

issue”)—totally obviating the function of a distinct guaranteed

maximum rate.

Fourth, tying the current monthly rate to the guaranteed
monthly rate factors undermines the plain meaning of the Policy
Data Page caption. See Ace Am. Ins. Co., 930 F.3d at 1252
(explaining that courts must apply the plain meaning of
unambiguous policy terms). Much like the Cost of Insurance Rates
provision, the caption makes clear that there are two rates—a
current and a guaranteed monthly rate. The caption explains that
the rates in the table are the guaranteed monthly rates, but that the
current monthly rate will be determined “by the company based
on the policy cost factors described in your policy.” Moreover, the
guaranteed monthly rate description in the Cost of Insurance Rates
provision tells us that the rates calculated according to the
enumerated factors “are shown on a Policy Data Page.” And the
only rates shown on the Policy Data Page are the rates displayed in
the table, which the caption explains are nor the current monthly
payments. Thus, interpreting the policy to require Wilco to base
Anderson’s current monthly rate on the guaranteed monthly rate
factors undermines the plain meaning of the Policy Data Page
caption, in addition to the other policy provisions discussed above.

* * *

In sum, we are faced with competing interpretations of the
policy: one reading eviscerates the guaranteed and current
monthly rate distinction and the other preserves it. We hold, as

Georgia law requires, that the interpretation preserving this
USCA11 Case: 20-13482 Date Filed: 11/15/2021 Page: 21 of 21

20-13482 Opinion of the Court 21

distinction is the correct one. See Nat? Cas. Co., 818 S.E.2d at 253.
Accordingly, the district court did not err in finding that the policy
was unambiguous. Under the policy’s plain meaning, Wilco had
discretion to set Anderson’s current monthly rate, so long as that

rate did not exceed the guaranteed monthly rate. ®
For these reasons, we affirm.

AFFIRMED.

 

8 We note that even if Anderson’s interpretation of the policy was correct, it
is unclear how her proposed reading would benefit her. Wilco concedes that
Anderson’s current monthly rate cannot exceed the guaranteed monthly rate.
Yet Anderson appears to insist that Wilco calculate her current monthly rate
in the same way it calculates her guaranteed monthly rate. So Anderson’s
rates would be even higher if we adopt her interpretation of the policy.